Friedmann, J.,
dissents and votes to reverse the judgment, reinstate the claim, and remit the matter to the Court of Claims for a trial on the issue of damages.
I dissent on the ground that there is no admissible evidence linking the claimant to possession of a weapon of any description — let alone the murder weapon — on the evening of the crime. Since it was impossible for the claimant to disprove an allegation of which there was no proof in the first instance, I would reverse the judgment, reinstate the claim, and remit the matter to the Court of Claims for a trial on the issue of damages.